Title: From George Washington to Major General Horatio Gates, 5–6 February 1777
From: Washington, George
To: Gates, Horatio



Dear Sir,
Head quarters. Morris Town. Feby 5[-6]th 1777

The slowness and irregularity with which the Militia leave Philada renders the presence of some Genl Officer in that City indispensably necessary; And as You have been there & no doubt are better acquainted with the best Mode of equiping & dispatching them than any new one, I request your Continuance there ’till You hear farther from me. In the mean time I must call your utmost Attention to this business, as of the last Consequence perhaps to Us.
I have already been deceived with respect to the Numbers said to have left Philada to join me, and shall continue to be so (without the least fault in the Commg Officer there) if they are permitted to march from thence in small Bodies with but few Officers; too many of them return to their homes making plunder of every thing furnished them by the Public to enable them to take the Field. Nor can this scandalous practice be checked & punished, as no Acct is taken of the Officers names who command them—I would therefore have You send me with every detachment an Acct of the names of the Officers commanding and number of Men that leave you to join me, as also of the several Articles furnished them by the Public, that when discharged they may have their Accts settled here.
I am much at a loss what Step to take to prevent the spreading of the smallpox; should We innoculate generally, the Enemy, knowing it, will certainly take Advantage of our Situation; ’Till some good Mode can be adopted, I know of no better than to alter the Route of the Troops marching from the South; You will therefore command all such to pass by the way of Newtown, and not to touch at Philada under the most certain and severe Penalty—To accomodate them whilst at Newtown, I would have an Issuing Store instantly established there; and likewise an Officer of some distinction quartered there, whose business shall be to receive & forward them. If it can be made convenient to Colo. Dehaas, I wish he could be appointed to this duty.
I am informed that a most infamous practice prevails among the Soldiery in Philada of inlisting into several Corps; it must not be suffered. For which purpose I have inclosed you a Genl Order agst it—

Make it public, and have it most rigorously executed, as I am resolved to extend not the smallest degree of Mercy to such Offenders. I am Dear Sir Yr most Obdt Hble Sevt

Go: Washington


6th P.S. Since writing the above, I have come to the Resoluto. of Innoculatg the Troops, and have given Orders to that purpose as well at Philada as here. This is the only effectual Method of putting a Period to the Disorder.

